Title: To Thomas Jefferson from Bernard Peyton, 31 March 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir, Rich’d 31 Mar: 1823Agreeable to the request contained in yours of the — Inst:, have purchased for you C ’s Concordance, at $9, and will forward it by the first Waggon, for Charlottesville, to the care of Mr Raphael—I send by this mail the last of the three Books formally ordered, for your Grand sons, all of which hope will reach you safely—With great respect Dr Sir Yours very TrulyBernard Peyton